                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


RYSTA LEONA SUSMAN, Both Individually
and as Legal Guardian of Shane Allen Loveland;
and JACOB SUMMERS,
                                                                      8:18CV127

                        Plaintiffs,


        vs.                                                            ORDER



THE GOODYEAR TIRE & RUBBER
COMPANY,


                        Defendant.




       This matter is before the Court on Kearney Towing and Repair Center, Inc.’s (“Kearney”)
Motion to Alter or Amend (Filing No. 136).

       On September 16, 2019, the Court entered an order denying Kearney’s motion to intervene.
(Filing No. 134.) Kearney sought to intervene for purposes of obtaining a modification of the
Protective Order (Filing No. 66) entered in this case. The proposed modification would allow
Kearney to use documents designated as “confidential” under the Protective Order in a lawsuit
pending in the District Court of Buffalo County, Nebraska (“state court lawsuit”). The state court
lawsuit arises out of the same accident at issue in this case.

       In denying Kearney’s motion, the Court stated that Defendant would be prejudiced by
allowing Kearney to use Defendant’s confidential documents because Defendant was not a party
to the state court lawsuit. (Filing No. 134.) The Court acknowledged the legitimacy of Kearney’s
interest in preventing duplicative discovery but found Kearney’s interest did not outweigh
Defendant’s right to protect its confidential documents from use in an action in which it was not
involved. (Id.)

        In the interim, on August 29, 2019, Kearney filed a motion for leave to add Defendant as
a third-party defendant to the state court lawsuit. The state court granted the motion on September
24, 2019 (Filing No. 136-3), and a third-party complaint has been filed against Defendant in that
suit. (Filing No. 136-4.) This Court is under the understanding that a protective order will be, or
has been, entered in the state court lawsuit to protect Defendant’s confidentiality interests in that
suit.

        Given the change in circumstances, this Court will modify its September 16, 2019 order to
allow Kearney to permissively intervene in this case. Kearney’s intervention will be limited to
allowing it to view restricted filings in this action and to use those restricted filings in the state
court lawsuit, provided access to those filings remain restricted in the state court lawsuit. To be
clear, Kearney is subject to the terms of the Protective Order entered in this case and will be held
accountable in this Court for violating its provisions. Kearney will not be allowed to participate
at trial or any other proceedings in this case.

        Accordingly,

        IT IS ORDERED that the Motion to Alter or Amend (Filing No. 136) is granted, in part,
as set forth above. The Clerk of Court is directed to modify the docket sheet to reflect that Kearney
Towing and Repair Center, Inc. is an intervenor in this action.

        Dated this 13th day of January, 2020.



                                                      BY THE COURT:


                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                  2
